NOT PRECEDENTIAL

              UNITED STATES COURT OF APPEALS
                   FOR THE THIRD CIRCUIT
                        ___________

                            No. 15-1443
                            ___________

                 JOSEPH FABICS; PAUL DEAN;
           MOSES WILLIAMS; UNITA PERI-OKONNY;
                ELLEN HEINE; THOMAS COMBS;
              THEODORO PAGAN; SUSAN MILLER;
            PETER MARTENS; SOLIMAN A. YOUSSEF;
          *NADEEM SHAHIDI; ANN R. SCHILDKNECHT;
              WENDELL SELLERS; FRANK BRIGHT;
                 JOHN AND JANE DOE 1 TO 10;
               ABC COMPANIES and/or ENTITIES 1

                                  v.

                CITY OF NEW BRUNSWICK AND
        ITS AGENTS; TOWNSHIP OF NORTH BRUNSWICK
                      AND ITS AGENTS;
             SOUTH BRUNSWICK AND ITS AGENTS;
              HIGHLAND PARK AND ITS AGENTS;
                MONTCLAIR AND ITS AGENTS;
             CITY OF GARFIELD AND ITS AGENTS;
THE COMMISSIONER OF THE DEPARTMENT OF COMMUNITY AFFAIRS
         AND ITS AGENTS; JOHN AND JANE DOE 1 to 10;
           ABC COMPANIES AND/OR ENTITIES 1 to 10

                                       Joseph Fabics, Paul Dean, Moses
                                       Williams, Unita Peri-Okonny, Ellen
                                       Heine, Tom Combs, Theodoro Pagan,
                                       Susan Miller, Peter Martens, Soliman A.
                                       Youssef, Ann R. Schildknecht, Wendell
                                       Sellers, Frank Bright,
                                                          Appellants

        (*Nadeem Shahidi dismissed per Clerk Order of 4/13/15)
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                          (D.C. Civil Action No. 14-cv-02202)
                      District Judge: Honorable Peter G. Sheridan
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 5, 2015

             Before: AMBRO, VANASKIE and SLOVITER, Circuit Judges

                             (Opinion filed October 19, 2015)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM

       The above-captioned Plaintiffs (now Appellants), appeal from an order of the

United States District Court for the District of New Jersey, which dismissed their

complaint as duplicative of another. They also appeal from the District Court’s order

denying their motion for reconsideration of the dismissal order. We will affirm the

District Court’s judgment.

       The parties are familiar with the facts and procedural history of this case; thus, we

set out only those facts necessary for the understanding of our decision. Certain of the

Plaintiffs in this action, proceeding pro se, had previously filed a complaint against many


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                             2
of the same defendants. That complaint was docketed at D.N.J. Civ. No. 13-cv-06025

(“the 6025 action”). The Plaintiffs filed a motion to amend the complaint, but did not

attach a proposed amended complaint, as required by local rule. About a month later,

without seeking leave to do so, Plaintiffs filed a proposed amended complaint (dkt. #13),

which added a number of parties. Magistrate Judge Douglas E. Arpert denied the motion

to amend the complaint without prejudice, and stated that the Court would disregard the

proposed amended complaint, which had been filed without seeking leave of the Court.1

The order also noted that “Plaintiffs may file another Motion to Amend in accordance

with the Federal Rules of Civil Procedure Local Rules,” but that “[o]therwise, going

forward, the operative Complaint” would be the one initially filed.

       Plaintiffs next filed the complaint at issue here, docketed at Civil Action No. 14-

cv-02202. The complaint is nearly identical to docket #13 (the proposed amended

complaint) in the 6025 action.2 Concurrently, Plaintiffs filed in the 6025 action a motion

to consolidate the two actions. Judge Joel A. Pisano denied the motion to consolidate,

finding that it was an attempt to circumvent the Court’s orders regarding amendment of

the complaint. Judge Pisano also granted the Defendants’ motion to dismiss the


1
  The Magistrate Judge also noted that the proposed amended complaint was materially
different from what Plaintiffs had indicated in the motion to amend that they sought to
file.
2
  There are some differences in the identity of the Plaintiffs, and the complaint here also
attempts to add a claim based on the International Universal Declaration of Human
Rights.

                                             3
complaint in 6025 for failure to state a claim, but granted Plaintiffs thirty days in which

to file an amended complaint. Plaintiffs filed a motion to amend the complaint and the

case was reassigned to Judge Thompson. Judge Thompson denied the motion to amend

in September 2015. Plaintiffs have appealed that decision.

       Meanwhile, in the case at issue here, Defendants filed motions to dismiss the

complaint as duplicative of the one in 6025. Judge Sheridan, agreeing that the complaint

was duplicative, filed an order dismissing the complaint with prejudice “[f]or the reasons

expressed in the Court’s Order filed on November 13, 2014” in the 6025 action.

Plaintiffs filed a timely motion for reconsideration and the Defendants filed briefs in

opposition to the motion. After initially scheduling oral argument on the matter, Judge

Sheridan cancelled the argument and denied the motion for reconsideration. The

Plaintiffs timely appealed.3

       “As part of its general power to administer its docket,” a district court may dismiss

a duplicative complaint. Colorado River Water Conservation Dist. v. United States, 424
U.S. 800, 817 (1976); Walton v. Eaton Corp., 563 F.2d 66, 70 (3d Cir. 1977) (en banc)

(prohibiting a plaintiff from “maintain[ing] two separate actions involving the same

subject matter at the same time in the same court and against the same defendant”). We

review such a dismissal for abuse of discretion. Colorado, 424 U.S. at 817.



3
  As noted in the caption, Nadeem Shahidi was dismissed from the appeal, as he did not
sign a notice of appeal.

                                              4
       We note that Walton is not directly on all fours, as the complaint here, unlike that

in Walton, added several defendants to the second complaint. But as we noted in Walton,

“the court must insure that the plaintiff does not use the incorrect procedure of filing

duplicative complaints for the purpose of circumventing the rules pertaining to the

amendment of complaints, Fed. R. Civ. P. 15.” Id. at 71. That is exactly what happened

here. Plaintiffs’ proposed amended complaint in 6025 was not considered by the District

Court because it was filed without leave of court. Instead of following instructions to

“file another Motion to Amend in accordance with the Federal Rules of Civil Procedure

Local Rules,” Plaintiffs disregarded the instruction and filed the complaint here.

       In Walton, we noted that a court faced with a second, duplicative complaint could

stay the second action, consolidate it with the first, or dismiss the second complaint

without prejudice. Walton, 563 F.2d at 70. Here, the District Court dismissed the second

complaint with prejudice, but we hold, nonetheless, that the District Court did not abuse

its discretion in doing so. On the same day that Judge Sheridan dismissed the complaint

here, Judge Pisano granted Plaintiffs thirty days in which to file an amended complaint in

the 6025 action. Thus, to the extent that any of the new parties or new claims mentioned

in this complaint properly could be brought in one complaint under the Federal Rules of

Civil Procedure, Plaintiffs had the opportunity to propose such changes through a motion

to amend the complaint in the 6025 action. We thus hold that the District Court did not

abuse its discretion by dismissing the complaint here with prejudice.


                                              5
      We further hold that the District Court did not abuse its discretion in denying the

motion for reconsideration.4 The Plaintiffs’ motion was not based on an intervening

change in the law, newly discovered evidence, or “the need to correct a clear error of law

or fact or to prevent manifest injustice.” See Max’s Seafood Café ex rel. Lou-Ann, Inc.

v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (setting forth requirements for successful

motion for reconsideration).5

      For the foregoing reasons, we will affirm the District Court’s judgment.6




4
 We review a district court’s denial of a motion for reconsideration for abuse of
discretion. Howard Hess Dental Labs., Inc. v. Dentsply Int’l, Inc., 602 F.3d 237, 246 (3d
Cir. 2010).
5
 Appellants argue that the District Court’s order denying reconsideration is in error
because the Court decided the issue after cancelling oral argument. We find no error, as a
district court has broad discretion to decide a motion with or without oral argument. See
Fed. R. Civ. P. 78(b).
6
  Although it appears that the District Court also could have dismissed the complaint for
a variety of other reasons, including failure to state a claim upon which relief may be
granted, see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), or because parties and claims
were improperly joined pursuant to Fed. R. Civ. P. 20, we need not address those issues
given our holding that the District Court properly dismissed the complaint as duplicative.
                                               6